Filed 10/23/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 210







State of North Dakota, 		Plaintiff and Appellee



v.



Jose Angel Anaya-Verajerano, 		Defendant and Appellant







No. 20120268







Appeal from the District Court of Bowman County, Southwest Judicial District, the Honorable Harlan Patrick Weir, Judge.



AFFIRMED.



Per Curiam.



James D. Gion, State’s Attorney, P.O. Box 101, Regent, N.D. 58650-0101, for plaintiff and appellee; on brief.



Jay R. Greenwood, 135 Sims, Suite 221, Dickinson, N.D. 58601, for defendant and appellant; on brief.

State v. Anaya-Verajerano

No. 20120268



Per Curiam.

[¶1]	Jose Anaya-Verajerano appealed from a criminal judgment entered upon a jury verdict finding him guilty of conspiracy to commit burglary and conspiracy to commit theft.  Anaya-Verajerano contends there was insufficient evidence for the jury to find that there was a conspiracy to commit burglary or theft.  We affirm the judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom